DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozeki (JP2003155954A) hereinafter Ozeki.
Claim 1:

Claim 2:
Ozeki, as shown in the rejection above, discloses all the limitations of claim 1.
Ozeki also discloses wherein: the continuation condition which the processor determines includes a condition indicating that an engine rotation speed is higher than a threshold engine speed value [Paras. 0008, 0021, 0029].
Claim 6:
Ozeki, as shown in the rejection above, discloses all the limitations of claim 1.
Ozeki also discloses wherein the processor is further configured to: determine whether the abnormality detected by the processor is an abnormality that has a 
It is assumed that if the fail-safe mode is abnormal or the CPU is "out of control" that the risk of stalling exists, hence the statement, "engine stall due to the reset is prevented."
Claim 7:
Ozeki, as shown in the rejection above, discloses all the limitations of claim 1.
Ozeki also discloses wherein: the microcomputer is configured to execute an output monitor process that suppresses an output of the engine when the output of the engine is not controlled to a target output calculated by the microcomputer [Para. 0015]; the processor is further configured to determine whether the abnormality detected by the processor is influential on the output monitor process; and execute the reset of the microcomputer regardless of any other conditions when the abnormality detected by the processor is determined as being influential on the output monitor. [Paras. 0016, 0024]
It should be noted that abnormalities with the throttle would result in an inability to control output of an engine to a target output since the throttle controls combustion which generates the output. The output monitor process is the fail-safe mode and Para 0024 indicates that the reset occurs if the fail-safe is abnormal.
Claim 9:
Ozeki, as shown in the rejection above, discloses all the limitations of claim 1.
Ozeki also discloses wherein the processor is further configured to: determine whether the abnormality detected by the processor is removable by a software reset of 
It should be noted that reset counter "C1" is due to the watchdog pulse abnormality and "C2" is due to a fail-safe abnormality. The predetermined value for C1 can be 1 or more and the predetermined value for C2 can be 2 or more. The only requirement is that C2 > C1. Therefore, if the counts are below a threshold then it is assumed the resets outlined in Figs. 3-4 will work. If the counts are at or above a threshold then it is determined it won't work and the ECU hardware is reset.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki as applied to claim 1 above, and further in view of Yamamoto (IDS: JP2004264322A) hereinafter Yamamoto.
Claim 8:
Ozeki, as shown in the rejection above, discloses all the limitations of claim 1.
	Ozeki doesn’t explicitly disclose wherein: the processor is further configured to: determine whether the abnormality detected by the processor presently is a same abnormality as detected previously by the processor when the microcomputer has been reset previously by the processor; and cause the microcomputer to continue engine control without executing the reset of the microcomputer when the abnormality detected by the processor presently is the same as the abnormality detected previously.
	However, Yamamoto does disclose wherein: the processor is further configured to: determine whether the abnormality detected by the processor presently is a same abnormality as detected previously by the processor when the microcomputer has been reset previously by the processor; and cause the microcomputer to continue engine control without executing the reset of the microcomputer when the abnormality detected by the processor presently is the same as the abnormality detected previously. [Paras. 0010-0012]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ozeki with the disclosure of Yamamoto to prevent a possible malfunction of the system as a result of too many resets [Para. 0008].

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Ozeki is the closest prior art of record and, as shown in the rejected claims above, discloses all the limitations of claim 1. However, Ozeki either alone or in combination with any other prior art anticipates or renders obvious:
 “wherein: the continuation condition which the processor determines includes a condition indicating that an engine rotation speed is higher than a threshold engine speed value,” as disclosed in claim 3.
“wherein: the continuation condition which the processor determines includes a condition indicating that a vehicle speed is higher than a threshold vehicle speed value,” as disclosed in claim 4.
“wherein: the continuation condition which the processor determines includes at least two of conditions indicating that an engine rotation speed is higher than a threshold engine speed value, that a vehicle speed is higher than a threshold vehicle speed value, and that all or a part of torque output by the engine is able to be supplemented by a vehicle drive power source other than the engine,” as disclosed in claim 5.
It would not have been obvious to a person having ordinary skill in the art to modify Ozeki to reach the claimed limitation. Therefore claims 3-5 are cited as allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747